DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,802,616 in view of Nagai et al. (US Patent No. 6,104,388).
claim 1 of this application
claim 1 of U.S. Patent No. 10,802,616
1. An electronic pen comprising: 
a casing; 
an opening portion formed on one side of the casing; 
a core body that projects outside of the casing through the opening portion; 

a circuit board; and 

a core body insertion member disposed in the casing and having a hollow space that houses the core body, the hollow space including a hollow portion between the core body insertion member and the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space external to the electronic pen, and the hollow portion separated from a second space in which the circuit board is disposed.

a casing; 
an opening portion formed on one side of the casing; 
a core body that projects outside of the casing through the opening portion; 
a pen pressure detector which, in operation, detects a pen pressure applied to the core body; and
 a core body insertion member disposed in the casing and having a hollow space that houses the core body, the hollow space including a hollow portion between the core body insertion member and the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space external to the electronic pen, and the hollow portion separated from a second space in which the pen pressure detector is disposed.


	As can be seem above, claim 1 of U.S. Patent No. 10,802,616 teaches each limitation of claim 1 of the instant invention except the limitation related to the claimed circuit board. However, the differentiating limitation is not new.
Nagai, for instance, teaches in Figs. 1-4 an electronic pen comprising: 
a circuit board (Fig. 1: data processor 6, processor 7, dictionary unit 8, analyzer unit 9 and display unit 10); wherein
	a hollow portion (Figs. 1-4: tail-end cap portion 2d, which is part of holding pipe 2b and has a smaller inner diameter than the other portion of holding pipe 2b; Col. 4: ll. 24-28) included in a hollow space (Figs. 1-4: holding pipe 2b) of a core body insertion member (Figs. 1-4: pen stem holder 2) of the electronic pen is separated from a second space (Fig. 1: inherent 
	Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combined the invention in claim 1 of U.S. Patent No. 10,802,616 with Nagai’s technique, i.e., arranging a circuit board in the electronic pen of claim 1 of U.S. Patent No. 10,802,616 in the manner taught by Nagai, to enable data processing within the electronic pen so as to enhance the capability of the electronic pen. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (US Patent No. 6,104,388).
Regarding claim 1, Nagai teaches an electronic pen (Abstract: handwriting input device) comprising: 
a casing (Figs. 1-4: pen body 3); 
an opening portion (Figs. 1-4: opening portion of pen body 3 for tip 1a of pen stem 1 to be pulled out from and pushed into pen body 3) formed on one side of the casing; 
a core body (Figs. 1-4: pen stem 1) that projects outside of the casing through the opening portion; 

a core body insertion member (Figs. 1-4: pen stem holder 2) disposed in the casing and having a hollow space (Figs. 1-4: holding pipe 2b) that houses the core body, the hollow space including a hollow portion (Figs. 1-4: tail-end cap portion 2d, which is part of holding pipe 2b and has a smaller inner diameter than the other portion of holding pipe 2b; Col. 4: ll. 24-28) between the core body insertion member and the core body when the core body insertion member houses the core body, the hollow portion communicating, via the opening portion, with a first space external to the electronic pen (Fig. 4: “first space” interpreted as where pen tip is projected to), and the hollow portion separated from a second space (Fig. 1: inherent space inside pen body 3 for holding data processor 6, processor 7, dictionary unit 8, analyzer unit 9 and display unit) in which the circuit board is disposed.

Regarding claim 2, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Figs. 1-5: omnidirectional pressure sensor 5) which, in operation, detects a pen pressure applied to the core body (Figs. 4-5; Col. 5: ll. 10-55), 
wherein the core body insertion member has a barrier (Figs. 1-4: portion of holding pipe 2b of pen stem holder 2 that surrounds tail-end cap portion 2d functions a barrier) that separates the hollow portion from the pen pressure detector and the barrier is adjacent to the pen pressure detector.

claim 3, Nagai teaches the electronic pen according to claim 2. Nagai further teaches the electronic pen according to claim 2, wherein, in operation, the pen pressure applied to the core body is transmitted to the pen pressure detector by elastic displacement of the barrier based on movement of the core body according to the pen pressure (Figs. 4-5; Col. 5: ll. 10-55).

Regarding claim 4, Nagai teaches the electronic pen according to claim 2. Nagai further teaches the electronic pen according to claim 2, wherein the barrier is formed by an elastic member (Fig. 4).

Regarding claim 5, Nagai teaches the electronic pen according to claim 2. Nagai further teaches the electronic pen according to claim 2, wherein a pressing member (Figs. 1-4: tip 1a of pen stem 1) is fitted on a side of the core body, and the core body presses the barrier of the core body insertion member, via the pressing member, according to the applied pen pressure.

Regarding claim 6, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Figs. 1-5: omnidirectional pressure sensor 5) which, in operation, detects a pen pressure applied to the core body and being coupled to the core body insertion member (Figs. 4-5; Col. 5: ll. 10-55).

claim 7, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, wherein a sealing member (Col. 4: ll. 66-67, “adhesive” or “some other means” on a sensor supporter 3b) separates the hollow portion from the second space.

Regarding claim 8, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, wherein a sealing member (Col. 4: ll. 66-67, “adhesive” or “some other means” on a sensor supporter 3b) is disposed between the first space and the second space.

Regarding claim 11, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Figs. 1-5: omnidirectional pressure sensor 5) which, in operation, detects a pen pressure applied to the core body, 
wherein the circuit board disposed on a first side of the pen pressure detector (Figs. 1-4: right side of pressure sensor 5), the first side being opposite to a second side of the pen pressure detector (Figs. 1-4: left side of pressure sensor 5), the core body insertion member being disposed on the second side of the pen pressure detector, 
wherein a coupling portion (Figs. 1-4: sensor supporter 3b) that couples the circuit board to the pen pressure detector, and wherein a sealing member (Col. 4: ll. 66-67, “adhesive” or “some other means” on a sensor supporter 3b) that closes a gap between the coupling portion and an inner wall of the casing.

Regarding claim 12, Nagai teaches the electronic pen according to claim 11. Nagai further teaches the electronic pen according to claim 11, wherein the circuit board is disposed in a board holder (Fig. 1: inherent board holder necessarily for holding data processor 6, processor 7, dictionary unit 8, analyzer unit 9 and display unit) and the board holder has a fitting portion (Fig. 1: portion that accommodates sensor supporter 3b) fitted to the pen pressure detector, and the sealing member is formed on the fitting portion of the board holder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US Patent No. 6,104,388) in view of Baba (US 2010/0212976).
Regarding claim 14, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, further comprising 
a pen pressure detector (Figs. 1-5: omnidirectional pressure sensor 5) which, in operation, detects a pen pressure applied to the core body, and 
wherein a coupling portion (Figs. 1-4: sensor supporter 3b) that couples the circuit board to the pen pressure detector, and wherein a sealing member (Col. 4: ll. 66-67, “adhesive” 
Nagai does not further teach the claim limitation “wherein the circuit board including a switch configured to be depressed by a pressing member”.
The differentiating limitation is not new in the related art, however.
Baba, for instance, teaches in Fig. 2 wherein the circuit board including a switch (Fig. 2: element on PCB 17 directly below switch member 23) configured to be depressed by a pressing member (Fig. 2: switch member 23).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Nagai with Baba’s teaching arranging the circuit board to include a switch configured to be depressed by a pressing member.
The motivation/suggestion would have been to enable the electronic pen to be powered off and on according to a user’s intension so as to save power consumption.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US Patent No. 6,104,388) in view of Zimmerman (US 2016/0091991).
Regarding claim 16, Nagai teaches the electronic pen according to claim 1. Nagai further teaches the electronic pen according to claim 1, further comprising: 
a pen pressure detector (Figs. 1-5: omnidirectional pressure sensor 5) which, in operation, detects a pen pressure applied to the core body, 
wherein the circuit board disposed on a first side of the pen pressure detector (Figs. 1-4: right side of pressure sensor 5), the first side being opposite to a second side of the pen 
Nagai does not further teach the limitation “wherein an electronic part mounting surface of the circuit board is covered by a molded member”.
The problem to be solved by the differentiating limitation is to provide support/protection for metal traces of the circuit board. The technique is not new, however.
Zimmerman, for instance, teaches in Fig. 2, block 26 and para. [0036] having an electronic part mounting surface of the circuit board covered by a molded member.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zimmerman’s technique with Nagai’s technique to provide support/protection for the circuit board.

Allowable Subject Matter
Claims 9-10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693